WEBB, Judge.
We believe the superior court correctly interpreted the will of Mary D. Hodges. Under the contested provision Luna Davis Newsome was to receive a one-half undivided interest in the property. She did not survive the testatrix and this legacy lapsed. The lapse was not saved by G.S. 31-42(a) because Luna Davis Newsome’s heirs would not have taken under the Intestate Succession Act had there been no will. Stevenson v. Trust Co., 202 N.C. 92, 161 S.E. 728 (1932).
Simon Peter Davis survived the testatrix and he received a remainder interest after the life estate of Walter Hodges, Jr. “An estate in fee simple determinable ... is created by any limitation which, in an otherwise effective conveyance of land, creates an estate in fee simple and provides that the estate shall automatically expire upon the occurrence of a stated event . . . .” [Citation omitted.] Charlotte Park and Recreation Commission v. Barringer, 242 N.C. 311, 317, 88 S.E. 2d 114, 119 (1955). In this case Simon Peter Davis received a fee simple estate to one-half the remainder interest in the property which by the express terms of the will expired when he died before Walter Hodges, Jr. The will provided that this interest would then shift to Luna Davis Newsome. Luna Davis Newsome was not living at the time Simon Peter Davis died and the shift failed.
There is not a residuary clause in the will of Mary Davis Hodges. The lapsed legacy of Luna Davis Newsome and the possibility of reverter of the fee simple determinable estate of Simon Peter Davis passed to the heir at law of Mary Davis Hodges at the time of her death. This was Walter Hodges, Jr. When Walter Hodges, Jr. died his heirs at law came into possession of the property.
The appellant asks us to apply several canons of construction and hold that the will disposes of the entire estate of Mary Davis Hodges so that Bettie A. Davis is the owner of this property. The *436canons of construction that appellant says should apply are (1) the intention of the testator must be gathered from the four corners of the will; (2) there is a presumption that one who makes a will did not intend to die intestate as to any portion of her property; and (3) the law favors the early vesting of estates. These canons are to be used when a will is ambiguous. In this case we hold that the will is not ambiguous. The testatrix did not dispose of the lapsed legacy or the possibility of a reverter. These interests passed by intestate succession.
Affirmed.
Judge Eagles concurs in the result.
Judge PARKER concurs in the result and joins in the concurring opinion.